Citation Nr: 1532484	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togas, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anxiety (previously denied as a nervous condition).

2.  Entitlement to service connection for Lyme's disease.

3.  Entitlement to service connection for heavy metal toxicity.

4.  Entitlement to service connection for human monocytic ehrlichiosis (this includes the claim of entitlement to service connection for Ehrlichia).

5.  Entitlement to service connection for immune system inflammation and dysfunction.

6.  Entitlement to service connection for chlamydia pneumoniae.

7.  Entitlement to service connections for bilateral knee disabilities (claimed as knee problems that impair walking and climbing stairs).

8.  Entitlement to service connection for neuro and bio toxicity.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for visual impairment.

11.  Entitlement to service connection for Epstein-Barr virus.

12.  Entitlement to service connection for human herpes virus 6 (HHV6).

13.  Entitlement to service connection for herpes simplex virus 1.

14.  Entitlement to service connection for chronic candidiasis.

15.  Entitlement to service connection for chronic fatigue syndrome.

16.  Entitlement to service connection for a seizure disorder (claimed as "seizure-like activity").

17.  Entitlement to service connection for a disability as a result of a vaccination injury.

18.  Entitlement to service connection for a disability or disabilities, other than service-connected fibromyalgia, manifested by symptoms of muscle weakness, low-grade fevers, migratory joint pain, neurocognitive difficulties, confusion and fog, intolerance to exercise, chills and sweats, inability to concentrate, hypervigilance, myalgias, gastrointestinal problems, forgetfulness, headaches, shooting and stabbing pain, and sleep disturbance.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney

ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty from May 1992 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The claims are not properly before the Togas, Maine RO.

The Board notes that 33 separate claims were certified to the Board, and were addressed in the November 2013 Statement of the Case.  Many of the issues addressed as claimed disabilities were actually symptoms of a disability or multiple disabilities.  Indeed, the Veteran's May 2010 statement noted that she was claiming the "symptoms" of: "chronic fatigue, myalgias muscle weakness, intolerance to exercise, GI symptoms, low grade fevers, chills and sweats, frequent headaches, migratory joint pains, knee problems that impair walking and climbing stairs, sleep disturbances due to sleep apnea, seizure-like activity, shooting and stabbing pains, visual impairment-double vision and astigmatism, neurocognitive difficulties-inability to concentrate, forgetfulness, confusion and brain fog, anxiety and hypervigilance."  She distinguished these symptoms from her diagnoses of Lyme disease, human monocytic ehrlichiosis, chlamydia pneumoniae, HHV6, HHV1, EBV, candidiasis, chronic fatigue syndrome, sleep apnea, immune system inflammation and dysfunction, neuro and bio toxicity, heavy metal toxicity, anxiety, hypervigilance and a vaccination injury.  Given that several of the issues addressed in the SOC were symptoms of a disability and not a disability or injury themselves, the Board has recategorized the claims as depicted above.  

Additionally, the Board notes that the Veteran sought service connection for Ehrlichia and human monocytic ehrlichiosis.  Ehrlichia is a genus of bacteria.  The infection caused by the bacteria is called ehrlichiosis.  As these two issues were essentially a claim for the same thing, the Board has removed the separate claim of entitlement to service connection for Ehrlichia.  

In December 2010, the Veteran testified at a formal RO hearing.  A transcript of this hearing is contained in the virtual record.

On her January 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  In March 2015, she was notified of her scheduled April 2015 hearing.  Three days before the hearing, the Veteran's attorney faxed a statement cancelling her scheduled hearing.  Additionally, private medical records were submitted with waiver of AOJ review.  

The issue of entitlement to service connection for schedular/extraschedular total disability based on individual unemployability (TDIU) has been raised by the record in an April 2010 medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran was serving as a flight line medic (aeromedical apprentice) when she developed menstrual problems (amenorrhea followed by dysmenorrhea).  She subsequently developed a significant skin rash.  The skin rash was accompanied by symptoms including mild fever, malaise, nausea, chills, night sweats, insomnia, abdominal pain and fatigue.  The Veteran underwent extensive testing in service, and her skin outbreak was diagnosed via biopsy as pityriasis lichenoides chronica.  Several other diagnoses were suggested to account for her other symptoms, including viral infections, rheumatological disorders, allergic rhinitis, gastroenteritis, a systemic disorder, etc.  In 1994, she developed increased abdominal pain, blurred vision, leg pain, and her ongoing gynecological problems increased in severity with cramping and unusual menstrual cycles.  In August 1994, the Veteran was treated for insect bites to her left foot and right leg.  Eventually, a suggestion was made that she receive consultation at Walter Reed Medical Center prior to her medical discharge because a diagnosis or diagnoses had not been made regarding her claimed symptoms.  While at Walter Reed, it was suggested that she see a rheumatologist to see if she was suffering from a connective tissue disorder; however, she was unable to schedule this consultation prior to her discharge from service.  Essentially, she had multiple complaints in service and had multiple possible diagnoses, but she was discharged prior to a satisfactory or conclusive medical understanding of her symptoms and disorders/infections.  

In October 1994, the Veteran underwent a diagnostic laparoscopy for unexplained abdominal pain.  She was noted to have a right bowel adhesion.  In February 1995, the Veteran gained 50 lbs. in four months and continued to have her systemic symptoms.  She was found to be hypoglycemic.  She again developed a skin rash, which was diagnosed has molluscum warts.  In November 1995, she developed chest pain, with pain with deep breaths and swallowing, associated with her menses.  She developed severe abdominal pain and an inability to urinate, and underwent a second, exploratory laparotomy which resulted in a jejunal enterotomy due to punctured bowel by verres needle.  

In May 1996, the Veteran had skin eruptions on the arms, legs and back, which were diagnosed as insect bites (gnats).  A September 1997 ELISA Lyme disease test was seronegative.   An April 1999 ELISA Lyme test was seronegative.

The Veteran continued to have a myriad of symptoms throughout the 1990s, and numerous tests were undertaken to determine the cause of her symptoms.  She was diagnosed with many illnesses and disorders, including irritably bowel syndrome, and diabetes mellitus.  Finally, in February 1999, she was diagnosed with fibromyalgia.  

In a March 2000 rating decision, the RO granted the Veteran's claim of entitlement to service connection for fibromyalgia.  Her fibromyalgia is currently rated as 40 percent disabling.  This rating is provided for the following symptoms:  widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety or Raynaud's like symptoms that are constant , or nearly so, and refractory to therapy.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran can be service connected for different disabilities that have overlapping symptoms; however, she cannot be compensated twice for these overlapping symptoms.  As such, although many of the symptoms the Veteran has related to her claims on appeal are addressed by the Veteran's service-connected fibromyalgia, this does not bar her from entitlement to service connection for other disabilities, but only from additional compensation for the fibromyalgia symptoms that are already contemplated by that disability rating. 

Subsequent to the fibromyalgia diagnosis, the Veteran sought treatment for a sleep disorder, which was diagnosed as sleep apnea, and she had a work up for "complex partial seizures."  One EEG test was normal, and additionally scheduled examinations were put off due to broken equipment.  

In April 2010, the Veteran's private treating physician noted that she had been under his care since November 2009.  He reported she had diagnoses of Lyme disease, Ehrlichia, Chlamydia pneumoniae, HHV6, Epstein-Barr virus, candidiasis, chronic fatigue syndrome, sleep apnea, immune system inflammation, neuro/bio toxicity, heavy metal toxicity, anxiety/hypervigilance and vaccination injury.  The physician noted that the Veteran's current symptoms (chronic fatigue, myalgias, muscle weakness, intolerance to exercise, GI symptoms, low grade fevers, chills and seats, frequent headaches, migratory joint pains, sleep disturbance due to obstructive sleep apnea, seizure-like activity, shooting and stabbing pains, visual impairment, neurocognitive difficulties, anxiety and hypervigilance) were the same as her "past health issues."  He noted that the chronicity and patterns of relapse experienced by the Veteran were typical of tick-borne infections.  He noted that she was not tested for tick borne infections in service, and that her negative ELISA tests post-service were not "good diagnostic tests."  He reported that her March 2010 Lyme Dot-Blot challenge showed that she had Lyme disease as she tested positive in three out of three samples.  He noted that she also had a positive Ehrlichia test, which the private physician noted was common in the Lonestar tick, which is "endemic to areas of the central southern U.S. where [the Veteran] was in basic training in 1992."  

The private physician noted that the Veteran tested positive for multiple chronic infections, likely due to a "weakened immune system."  The private physician remarked that she was "given a high number of vaccinations in a short period of time during her initial service, and it is my feeling that this contributed to the diminishing of her immune responsiveness.  In addition, she was on antibiotics for much of her 19 months in the military."  The Board notes the Veteran was in the service for 29 months.  He found that after a review of her medical records, the "existing medical conditions are more likely than not incurred during and aggravated by her active duty."  In November 2011, the private physician additionally provided positive VA disability benefits questionnaires for chronic fatigue syndrome, Lyme disease, Epstein Barr virus, ehrlichiosis, chlamydia pneumonia, HHV6, HHV1, and candidiasis.  

Essentially, it appears that the private physician's opinion is that all of the Veteran's medical complaints/symptoms are due to a variety of diagnosed illnesses.  These illnesses stem from tick-borne infections (including Lyme, Ehrlichiosis, and Chlamydia pneumoniae).  He has argued that these tick-borne infections must have occurred during her service in 1992 in the south, where Lonestar ticks are "prevalent."  The infections then lowered her immune system, such that she developed additional chronic infections and disorders.  He provided a blanket opinion that all of her "existing medical conditions" are due to her service.  He also opined that these medical conditions both incurred in and were aggravated during service.

In June 2010, the Veteran was scheduled for VA examination in conjunction with her Lyme disease claim.  The examiner noted the Veteran's reported history of becoming ill in 1992, shortly after receiving a series of immunizations in preparation for potential deployment, although she did not actually deploy.  The examiner found that the Veteran's history of fatigue, rash diagnosed as pityriasis lichenoides, and constitutional complaints of poor sleep, joint and muscle aches, poor concentration and memory and diarrhea, along with lab testing, did not support a diagnosis of chronic Lyme disease.  The examiner noted that infection disease consultation in May 2010 did not indicate a Lyme disease diagnosis.  

The Board notes that VA treatment records from May 2010 regarding an infection disease consultation are not currently available in the virtual record (VBMS).  On remand, these and any other ongoing VA records must be obtained.  After the additional records are obtained, the Veteran should be scheduled for another appropriate examination to address her claimed disabilities on appeal.  The examination opinion should attempt to determine which symptoms are attributed to which disability/infection, as well as to provide an opinion as to the likelihood each diagnosis was a result of or incurred during her active service.

In February 2012, the Veteran informed VA that she had just received Social Security Administration disability benefits.  The submitted SSA disability grant noted that she was receiving disability benefits for chronic fatigue syndrome, fibromyalgia, obesity, sleep apnea and Lyme's disease.  As the SSA disability benefits overlap with the Veteran's claims on appeal, the medical information used by SSA in their determination is likely pertinent to the VA claims on appeal.  On remand, the SSA records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records should be obtained and associated with the virtual records (VBMS), to include any May 2010 infection disease consultation work-up. 

2.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder. Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3.  Schedule the Veteran for appropriate VA examination(s) to address her claims on appeal.  The examiner(s) should be provided a list of the disabilities/symptoms listed on the title page of this decision and which are the subject of this appeal.  After a review of the virtual record, to include private and VA treatment records, as well as an examination and interview of the Vetera, the examiner should provide a list of diagnosed disabilities and diseases. 

a. For each diagnosed disability/disease, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the disability/disease had its onset during or was incurred in service.

b.  For the tick-borne blood diseases, the examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran was infected during her active service.  The examiner must address the negative ELISA v. positive Lyme Dot-Blot test results.

c. For any disability that the examiner finds is not likely to have been incurred in or had its onset during service, the examiner should provide an opinion as to whether the disability is due to a service-connected disability.  (For example, if the examiner determines that sleep apnea did not have its onset in service, is it at least as likely as not that the Veteran's sleep apnea is due to her fibromyalgia).

d. If possibly, the examiner should provide a list of symptoms associated with each diagnosed disability/disease.  The examiner should provide a statement detailing any overlapping or inextricable symptoms.  

e. As determined by the examiner, the Veteran should be scheduled for any additional testing/examinations/ consultations, as needed. 

f. The examiner should provide significant explanation/rationale for all opinions provided.  Given the complexity of the Veteran's overlapping claims, the explanations for any opinions provided will be valuable. 

4.  After the development has been completed, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





